Electronically Filed
                                                    Supreme Court
                                                    SCAP-13-0003607
                                                    09-AUG-2017
                                                    03:17 PM



                        SCAP-13-0003607


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       KRISHNA NARAYAN; SHERRIE NARAYAN; VIRENDRA NATH; NANCY

    MAKOWSKI; KEITH MACDONALD, as Co-Trustee for the DKM Trust

     dated October 7, 2011; SIMON YOO; SUMIYO SAKAGUCHI; SUSAN

     RENTON; Individually and as Trustee for The Renton Family

   Trust dated 12/3/09; STEPHEN XIANG PANG; FAYE WU LIU; MASSY

    MEHDIPOUR, Individually and as Trustee for Massy Mehdipour

 Trust dated June 21, 2006; G. NICHOLAS SMITH; TRISTINE SMITH;

     RITZ 1303 RE, LLC, a Colorado Limited Liability Company;

     CLIFFORD W. CHAFFEE; BRADLEY CHAFFEE, Individually and as

Trustee of the Charles V. Chaffee BRC Stock Trust dated 12/1/99,

     and the Clifford W. Chaffee BRC Stock Trust dated 1/4/98,

     GARY S. ANDERSON, RONALD W. LORENZ, and RENEE Y. LORENZ,

                        Plaintiffs-Appellees,


                              vs.


    MARRIOTT INTERNATIONAL, INC.; THE RITZ-CARLTON DEVELOPMENT

  COMPANY, INC.; THE RITZ-CARLTON MANAGEMENT COMPANY, LLC; JOHN

ALBERT; EDGAR GUM; THE RITZ-CARLTON HOTEL COMPANY, LLC; MARRIOTT

   VACATIONS WORLDWIDE CORPORATION; MARRIOTT OWNERSHIP RESORTS,

    INC.; MARRIOTT TWO FLAGS, LP; and MH KAPALUA VENTURE, LLC,

                      Defendants-Appellants,


                              and


     MAUI LAND & PINEAPPLE CO., INC.; EXCLUSIVE RESORTS, LLC;

  KAPALUA BAY, LLC; ASSOCIATION OF APARTMENT OWNERS OF KAPALUA

   BAY CONDOMINIUM; CAROLINE PETERS BELSOM; CATHY ROSS; ROBERT

     PARSONS; RYAN CHURCHILL; MLP KB PARTNER LLC; KAPALUA BAY

    HOLDINGS, LLC; ER KAPALUA INVESTORS FUND, LLC; ER KAPALUA

   INVESTORS FUND HOLDINGS, LLC; EXCLUSIVE RESORTS DEVELOPMENT

    COMPANY, LLC; and EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC,

                       Defendants-Appellees.

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT

              (CAAP-13-0003607; CIV. NO. 12-1-0586)


             ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

Circuit Judge Nakasone, in place of Wilson, J., recused)


          Upon consideration of Defendants-Appellants Marriott


International, Inc., et al.’s motion for reconsideration of the


summary disposition order filed on July 14, 2017, Exclusive


Resorts, LLC, et al.’s joinder in the motion for reconsideration


and the record herein,


          IT IS HEREBY ORDERED that the motion is denied.


          DATED:   Honolulu, Hawai'i, August 9, 2017.

                                      /s/ Mark E. Recktenwald


                                      /s/ Paula A. Nakayama


                                      /s/ Sabrina S. McKenna 


                                      /s/ Richard W. Pollack


                                      /s/ Karen T. Nakasone 





                                 2